Exhibit 10.8


FIRST AMENDMENT TO CHANGE IN CONTROL/SEVERANCE AGREEMENT


This First Amendment to Change in Control/Severance Agreement (this “Amendment”)
is made and entered into effective as of December 31, 2017, by and between
FORESTAR GROUP INC. (f/k/a Forestar Real Estate Group, LLC, the “Company”), and
_______________ (the “Executive”).


WHEREAS, the Company, the Executive and Temple-Inland Inc. (solely for purposes
of Section 6.1(C) and the last sentence of Section 2 thereof) previously entered
into a Change in Control/Severance Agreement dated _______________ (the
“Agreement”);


WHEREAS, a Change in Control (as defined in the Agreement) occurred on October
5, 2017, pursuant to that certain Agreement and Plan of Merger, dated as of June
29, 2017, among D.R. Horton, Inc., Force Merger Sub, Inc. (“Merger Sub”) and the
Company, pursuant to which Merger Sub merged with and into Company (the
“Merger”), with the Company continuing as the surviving entity in the Merger;


WHEREAS, the Agreement may be modified in a writing signed by the Executive and
such officer as may be specifically designated by the Board of Directors of the
Company; and


WHEREAS, the Company and the Executive wish to modify the Agreement in certain
respects in respect of the Merger.


NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below and contained in the Agreement, the
Company and the Executive hereby agree as set forth below.


1.    Effective as of the date first set forth above, the Agreement is amended
as follows:


(a)    The second sentence of Section 3 of the Agreement is amended to read in
its entirety as follows:


“No Severance Payments shall be payable under this Agreement unless there shall
have been a termination or resignation of the Executive’s employment with the
Company following a Change in Control and during the Term. For the avoidance of
doubt, the Executive and the Company acknowledge and agree that a Change in
Control occurred on October 5, 2017.”


(b)    The first, second and third sentences of Section 6.1 of the Agreement are
amended to read in their entirety as follows:


“If the Executive resigns his employment for any reason or the Executive’s
employment is terminated following a Change in Control (provided that such
resignation or termination of employment constitutes a “separation from service”
within the meaning of Section 409A of the Code), in either event other than (A)
by the Company for Cause, or (B) by reason of death or Disability, then, subject
to the Executive’s execution of a general release of claims provided by the
Company and substantially similar to the form attached hereto as Exhibit A (the
“Release”) within the time period specified therein, the Company shall pay the
Executive the amounts, and provide the Executive the benefits, described in this
Section 6.1 (“Severance Payments”) and Section 6.2, in addition to any payments
and benefits to which the Executive is entitled under Section 5 hereof.”


(c)    A new paragraph is added to the end of Section 6.1(E) to read as follows:


“Notwithstanding the foregoing, the aggregate lump-sum amounts payable pursuant
to Section 6.1(A) above and this Section 6.1(E) shall in no event be less than
$____________.”


(d)    A new sentence is added to the end of Section 6.1(F) to read as follows:


“Notwithstanding the foregoing, when calculating any amount payable pursuant to
Section 6.1(F)(ii) hereof, ‘the award that the Executive would have earned on
the last day of the performance award period, assuming the achievement, at the
target level, of any individual and corporate performance goals established with
respect to such award,’ shall in no event be less than $____________.”


(e)    The first sentence of Section 6.3 of the Agreement is amended to read in
its entirety as follows:


“The payments provided in subsections (A), (E) and (F) of Section 6.1 hereof
shall be made as soon as practicable (but in any event not later than the fifth
day) following the later of (1) the date that the Release becomes effective and
irrevocable in accordance with its terms, or (2) if the period during which the
Release may be executed and revoked spans two calendar years, the first business
day in the second of such calendar years; provided that, to the extent required
to satisfy the provisions of Section 409A(a)(2)(B)(i) of the Code, such payments
shall be made not earlier than but as soon as practicable on or in any event
within five days after (with interest at the 6-month certificate of deposit rate
published in The Wall Street Journal on the Date of Termination (or if not
published on that date, on the next following date when published) or, if less,
the maximum rate that will avoid, if applicable, the imposition of any
additional excise taxes under Section 4999 of the Code (the “409A Interest
Rate”) the date that is six (6) months after the Date of Termination (the “409A
Payment Date”)).”


(f)    The third sentence of Section 11 of the Agreement is amended to read in
its entirety as follows:


“This Agreement supersedes any other agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof which
have been made by the Executive or the Company (including without limitation the
Existing CIC Agreement); provided, however, that this Agreement shall supersede
any agreement setting forth the terms and conditions of the Executive’s
employment with the Company only in the event that the Executive’s employment
with the Company is terminated following a Change in Control, by the Company
other than for Cause or by the Executive for any reason.”


(g)    Section 15(R) of the Agreement is amended to read in its entirety as
follows:


“Good Reason” shall mean the occurrence (without the Executive’s express written
consent) after any Change in Control, of any one of the following acts by the
Company, or failures by the Company to act, unless such act or failure to act is
corrected within 15 days following written notice by the Executive to the
Company, given in accordance with Section 10 hereto, specifying the specific
circumstances giving rise to Good Reason:
(I) a material reduction in the Executive’s authority, duties or
responsibilities, which for purposes of this Agreement shall include only the
assignment to the Executive of any duties substantially inconsistent with the
Executive’s status as a senior executive officer of the Company or a material
adverse alteration in the nature or status of the Executive’s responsibilities
from those in effect immediately prior to the Change in Control (including, as
applicable and without limitation, the Executive ceasing to be an executive
officer of a public company);
(II) a material diminution in base salary as in effect immediately prior to the
Change in Control;
(III) a material change in the geographic location at which the Executive must
perform services, which for purposes of this Agreement shall include only the
relocation of the Executive’s principal place of employment to a location more
than fifty (50) miles distant from the Company’s headquarters immediately prior
to the Change in Control or the Company’s requiring the Executive to be based
anywhere other than such principal place of employment (or permitted relocation
thereof) except for reasonably required travel on the Company’s business; or
(IV) any other action or inaction that constitutes a material breach of Section
5.4 or 9.1 of this Agreement.
Good Reason shall not be affected by the Executive’s incapacity due to physical
or mental illness. The Executive’s continued employment shall not constitute
consent to, or a waiver of rights with respect to, any act or failure to act
constituting Good Reason hereunder. Notwithstanding the foregoing provisions of
this definition of “Good Reason,” the events described on Exhibit A hereto do
not constitute “Good Reason” for the termination of the Executive’s employment.
For purposes of any determination regarding the existence of Good Reason, any
claim by the Executive that Good Reason exists shall be presumed to be correct
unless the Company establishes to the Board by clear and convincing evidence
that Good Reason does not exist.”


2.    Except as otherwise provided in this Amendment, the Agreement shall remain
in effect in accordance with its terms and is hereby ratified and confirmed.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
IN WITNESS WHEREOF, the Company and the Executive have executed this Amendment
effective as of the date first above written.


FORESTAR GROUP INC.




                                                
Name:
Title:




EXECUTIVE




                                                
                            






[Signature Page to First Amendment to Change in Control Severance Agreement]

EXHIBIT A
FORM OF RELEASE
[The language in this Release may change based on legal developments and
evolving best practices; this form is provided as an example of what will be
included in the final Release document.]
This RELEASE (this “Release”) is entered into on _____________, by and between
Forestar Group, Inc. (the “the Company”) and ________________ (“Employee”) (each
of the foregoing individually a “Party” and collectively the “Parties”).
WHEREAS, the Parties are parties to that certain Change in Control/Severance
Agreement dated as of __________________, as thereafter amended (the “Severance
Agreement”; capitalized terms not otherwise defined herein shall have the
meanings assigned to them in the Severance Agreement); and
WHEREAS, Employee and the Company wish to resolve all matters related to the
Employee’s employment with the Company and the cessation thereof, on the terms
and conditions expressed in this Release.
NOW THEREFORE, in consideration of the mutual promises contained herein, the
Parties, intending to be legally bound, agree as follows:
1.Resolution of Disputes. The Parties have entered into this Release as a way of
severing the employment relationship between them and amicably settling any and
all potential disputes (the “Disputes”) concerning Employee’s service with the
Company or the cessation thereof. The Parties desire to resolve the above
referenced Disputes and all issues raised by the Disputes, without the further
expenditure of time or the expense of contested litigation. Additionally, the
Parties desire to resolve any known or unknown claims as more fully set forth
below. For these reasons, they have entered into this Release.
2.Separation. Employee and the Company agree that Employee’s employment with the
Company shall cease and Employee shall be deemed to have resigned all his
positions with the Company, including any officerships and directorships he may
hold with the Company or any of its affiliates, all effective as of 11:59 pm CDT
on ___________________ (the “Separation Date”).


3.Payments; Benefits.


(a)    Accrued Rights. Employee shall be entitled to payment of all amounts due
under Sections 5.2 and 5.3 of the Severance Agreement as set forth therein.


(b)    Separation Benefits. In accordance with Section 6.1 of the Severance
Agreement and conditioned upon Employee’s execution, delivery and nonrevocation
of this Release (including the Employee General Release (as defined below) that
forms a material part of this Release) within the [21-day/45-day] period that
immediately follows the Separation Date, the Company shall provide Employee with
the payments and benefits described in Section 6.1 of the Severance Agreement.
Such payments shall be made in accordance with the terms of Section 6.3 of the
Severance Agreement after this Release becomes effective and irrevocable in
accordance with its terms.


(c)    Withholding Deductions. All payments made by the Company to Employee
hereunder shall be subject to and made in accordance with all applicable tax
withholding and other deductions.


4.No Other Benefits. Except as provided in this Release and the Severance
Agreement, Employee shall not be entitled to receive any other payment, benefit
or other form of compensation from the Company in connection with his employment
with the Company or the termination thereof.
5.No Representations as to Taxation. The Company makes no representations
regarding the taxability or legal effect of the payments described in this
Release or the Severance Agreement, and Employee is not relying on any statement
or representation of the Company in this regard. Employee will be solely
responsible for the payment of any taxes and penalties assessed on the payments
made hereunder or thereunder.
6.Non-Disparagement. Employee shall not, at any time on or after the date hereof
disparage the Company or any parent, subsidiary or affiliate of the Company in
any way that adversely affects the goodwill, reputation or business
relationships of the Company or any such parent, subsidiary or affiliate with
the public generally, or with any of their customers, vendors or employees.
7.Employee Release.
(a)    In consideration of the payments (less all applicable withholdings) set
forth in Section 3(b) above and subject to the Company’s execution and delivery
of this Release in the space provided below (the “Employee Consideration”),
Employee, on behalf of himself and his agents, heirs, executors, successors and
assigns (collectively, the “Employee Parties”), knowingly and voluntarily
releases, remises, and forever discharges the Company and its parents,
subsidiaries or affiliates, together with each of their current and former
principals, officers, directors, partners, shareholders, agents, representatives
and employees, and each of their respective affiliates, and each of the above
listed person’s heirs, executors, successors and assigns whether or not acting
in his or her representative, individual or any other capacity (collectively,
the “Company Releasees”), to the fullest extent permitted by law, from any and
all debts, demands, actions, causes of actions, accounts, covenants, contracts,
agreement, claims, damages, costs, expenses, omissions, promises, and any and
all claims and liabilities whatsoever, of every name and nature, known or
unknown, suspected or unsuspected, both in law and equity (“Claims”), which
Employee ever had, now has, or may hereafter claim to have against the Company
Releasees by reason of Employee’s employment with the Company or any other
Company Releasee, the termination thereof, or any other matter, cause or thing
whatsoever relating thereto arising from the beginning of time to the time he
signs this Release (the “Employee General Release”). The Employee General
Release shall apply to any Claim of any type, including, without limitation, any
Claims with respect to Employee’s entitlement to any wages, bonuses, benefits,
payments, or other forms of compensation; any claims of wrongful discharge,
breach of contract, breach of the covenant of good faith and fair dealing,
violation of public policy, defamation, personal injury, or emotional distress;
any Claims of any type that Employee may have arising under the common law; any
Claims under Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Age Discrimination in Employment Act of 1967, the Older Workers
Benefit Protection Act, the Americans With Disabilities Act, the Family and
Medical Leave Act, the Employee Retirement Income Security Act, the Fair Labor
Standards Act, the federal Workers’ Adjustment and Retraining Notification Act,
the Sarbanes-Oxley Act, each as amended; and any other federal, state or local
statutes, regulations, ordinances or common law, or under any policy, release,
contract, understanding or promise, written or oral, formal or informal, between
any of the Company Releasees and Employee, and shall further apply, without
limitation, to any and all Claims in connection with, related to or arising out
of Employee’s employment relationship, or the termination of his employment,
with the Company or any Company Releasee.
(b)    Employee intends that the Employee General Release extend to any and all
Claims of any kind or character related to the Company or any Company Releasee,
and Employee, on behalf of himself, his agents, heirs, executors, successors and
assigns, therefore expressly waives any and all rights granted by federal or
state law or regulation that may limit the release of unknown claims.
(c)    Employee represents and warrants that Employee has not filed, and
Employee will not file, any lawsuit or institute any proceeding, charge,
complaint or action asserting any claim released by this Release before any
federal, state, or local administrative agency or court against any Company
Releasee, concerning any event occurring prior to the signing of this Release.
(d)    Employee understands that nothing contained in this Release limits
Employee’s ability to file a charge or complaint with any federal, state or
local governmental agency or commission (each a “Government Agency”). Employee
further understands that this Release does not limit Employee’s ability to
communicate with any Government Agency or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company. However, to the maximum extent permitted by law, Employee agrees that
if such a charge or complaint is made, Employee shall not be entitled to recover
any individual monetary relief or other individual remedies. This Release does
not limit or prohibit Employee’s right to receive an award for information
provided to any Government Agency to the extent that such limitation or
prohibition is a violation of law. The Parties also hereby agree that nothing
contained in this Release shall constitute or be treated as an admission of
liability or wrongdoing by any party.
(e)    Nothing in this Section 7 shall be deemed to release (i) Employee’s right
to enforce the terms of this Release, (ii) Employee’s rights, if any, to any
vested benefits as of Employee’s last day of employment with the Company under
the terms of an employee compensation or benefit plan, program or arrangement in
which Employee is a participant, (iii) any rights of the Employee to
indemnification or advancement of expenses under any of the organizational
documents of, or any other agreement with, the Company or of any Affiliate of
the Company, or (iv) any Claim that cannot be waived under applicable law,
including any rights to workers’ compensation or unemployment insurance.
(f)    Employee hereby represents and warrants to the Company that Employee is
the sole owner of any Claims that he may now have or in the past had against any
of the Company Releasees and that Employee has not assigned, transferred, or
purported to assign or transfer any such Claim to any person or entity.
8.Company Release.
(a)    In consideration of the Employee General Release granted by the Employee
to the Company above, and subject to the Employee’s execution and delivery of
this Release in the space provided below (the “Company Consideration”), the
Company, on behalf of itself and its affiliates, knowingly and voluntarily
releases, remises, and forever discharges the Employee and the Employee Parties
(collectively, the “Employee Releasees”), to the fullest extent permitted by
law, from any and all known Claims (except as otherwise provided herein) which
the Company ever had, now has, or may hereafter claim to have against the
Employee Releasees by reason of Employee’s employment with the Company or any
other Company Releasee, the termination thereof, or any other matter, cause or
thing whatsoever relating thereto arising from the beginning of time to the time
the Company signs this Release (the “Company General Release”). Except as
otherwise provided herein, the Company General Release shall apply to any Claim
of any type, including any federal, state or local statutes, regulations,
ordinances or common law, or under any policy, release, contract, understanding
or promise, written or oral, formal or informal, between any of the Employee
Releasees and the Company, and shall further apply, without limitation, to any
and all Claims in connection with, related to or arising out of Employee’s
employment relationship, or the termination of his employment, with the Company
or any Company Releasee. Notwithstanding anything in this Release to the
contrary, under no circumstances shall the Company General Release apply to any
Claim of any kind unless the Company had actual knowledge of the facts or
circumstances giving rise to such Claim as of the date of termination of the
Employee’s employment with the Company.
(b)    The Company represents and warrants that the Company has not filed, and
the Company will not file, any lawsuit or institute any proceeding, charge,
complaint or action asserting any claim released by this Release before any
federal, state, or local administrative agency or court against any Employee
Releasee, concerning any event occurring prior to the signing of this Release.
The parties hereto also hereby agree that nothing contained in this Release
shall constitute or be treated as an admission of liability or wrongdoing by any
party.
(c)    Nothing in this Section 8 shall be deemed to release (i) the Company’s
right to enforce the terms of this Release, or (ii) any Claim that cannot be
waived under applicable law.
(d)    The Company hereby represents and warrants to the Employee that the
Company is the sole owner of any Claims that it may now have or in the past had
against any of the Employee Releasees and that the Company has not assigned,
transferred, or purported to assign or transfer any such Claim to any person or
entity.
9.Choice of Law. This Release shall be construed and enforced under and be
governed in all respects by the laws of the State of Texas, without regard to
the conflict of laws principles thereof.
10.Notices. All notices required by this Release must be in writing and shall be
effective when delivered in person, consigned to a reputable national courier
service or deposited in the United States mail, postage prepaid, registered or
certified, and addressed to the Employee at his last known address on the books
of the Company or, in the case of the Company, at each entity’s principal place
of business, attention of the Legal Department or to such other address as any
Party may specify by notice to the other actually received.
11.Entire Release. This Release, together with the surviving provisions of the
Severance Agreement, sets forth the entire agreement between the Parties hereto
and expressly supersedes any and all prior agreements or understandings between
the Parties hereto pertaining to any of the subjects addressed herein. In the
case of any conflict between this Release and the Severance Agreement, the
provisions of this Release shall control.
12.Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving Party. The failure of either Party to require
the performance of any term or obligation of this Release, or the waiver by
either Party of any breach of this Release, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.
13.Amendment. This Release may be amended or modified only by a written
instrument signed by Employee and by an expressly authorized representative of
the Company.
14.Counterparts. This Release may be executed in two or more counterparts, each
of which shall be an original and all of which together shall constitute one and
the same instrument.
15.Consultation with Attorney; Voluntary Agreement. The Company and Parent
advise Employee to consult with an attorney of his choosing prior to signing
this Release. Employee understands and agrees that he has the right and has been
given the opportunity to review this Release and, specifically, the Employee
General Release in Section 7 above, with an attorney. Employee also understands
and agrees that he is under no obligation to consent to the Employee General
Release set forth in Section 7 above. Employee acknowledges and agrees that the
Employee Consideration is sufficient consideration to require him to abide with
his obligations under this Release, including but not limited to the Employee
General Release set forth in Section 7. Employee represents that he has read
this Release, including the Employee General Release set forth in Section 7 and
understands its terms and that he enters into this Release freely, voluntarily,
and without coercion.
16.Revocation Rights. Employee acknowledges and represents that he has been
given at least [twenty-one (21)/forty-five (45)] days during which to review and
consider the provisions of this Release and, specifically, the Employee General
Release set forth in Section 7 above, although he may sign and return it sooner
if he so desires. Employee further acknowledges and represents that he has been
advised by the Company that he has the right to revoke this Release for a period
of seven (7) days after signing it. Employee acknowledges and agrees that, if he
wishes to revoke this Release, he must do so in a writing, signed by him and
received by the Company no later than 5:00 p.m. central time on the seventh
(7th) day of the revocation period. If the last day of the revocation period
falls on a Saturday, Sunday or holiday, the last day of the revocation period
will be deemed to be the next business day. If no such revocation occurs, the
Employee General Release and this Release shall become effective on the eighth
(8th) day following his execution of this Release. Employee further acknowledges
and agrees that, in the event that he revokes this Release, it (including the
Company General Release) shall have no force or effect, and he shall have no
right to receive any severance payments pursuant to Section 3(b) hereof.
PLEASE READ CAREFULLY. THIS RELEASE INCLUDES A RELEASE OF ALL KNOWN OR UNKNOWN
CLAIMS. THE PARTIES HAVE READ THIS RELEASE, UNDERSTAND AND KNOWINGLY AND
VOLUNTARILY ACCEPT EACH OF ITS TERMS, AND AGREE TO BE FULLY BOUND HEREUNDER.
[Signature Page follows.]



IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have duly executed this Release, as of the date first above written.


EMPLOYEE:




    


Name: _____________________________


Date: ______________________________






                            
COMPANY:
FORESTAR GROUP INC.






By: ________________________________


Name: _____________________________


Title: _______________________________


Date: _______________________________













